Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 1 of 10




       EXHIBIT B
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                                        INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 2 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




            SUPREME                    COURT            OF THE               STATE                OF NEW                  YORK
            COUNTY                OF ERIE




            RANDEL                L.    KIBLER,


                                                                                                                                                                 Index          No.

                                                                                               Plaintiff


                         v.                                                                                                                                                      COMPLAINT

            XPO       LOGISTICS,                      INC.,




                                                                                               Defendant.




                         Plaintiff,             Randel              L.     Kibler,             by        and      through               his        attorney,            Lindy         Korn,         Esq.,     hereby


            complains             of    the     Defendants,                upon           information                 and     belief,          as follows.




                                                                                   NATURE                      OF THE              CLAIMS


                         Plaintiff             seeks         the    appropriate                  remedies              and     damages                 for     discriminatory                 treatment           based


            on     Disability,            Age,           Hostile            Work               Environment,                   and         Retaliation                in     violation          of     New          York


            Executive            Law          §296      and        Title     VII     of the           Civil          Rights        Act        of     1964.


                                                                                   JURISDICTION                               & VENUE


       1.   This     Court         has    jurisdiction                   over      this        action          pursuant            to    New          York          Civil       Practice        Law         and     New


            York      Executive                Law,      Article           15,     §296.


       2.   Venue        is   proper            in     this        Court         based          upon           Plaintiff's              residency              within        the      County          of    Niagara,


            Defendant             is located            in    the        County           of     Erie,         and     a substantial                 part      of    the    acts      or   omissions              giving


            rise   to the        Plaintiff's           claims            occurred              in the      County             of   Erie.




                                                                                                                      1




                                                                                                                1 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                                                   INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 3 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




                                                                                                                           PARTIES


       3.   At    all        times     referenced                 in the         complaint,                 Plaintiff            Randel         L. Kibler               ("Plaintiff")               is a resident             of the

                                                                                                                                                             .                                        .
            State        of New             York,          County           of Niagara.



       4.   At    all        times     referenced                 in the        complaint,               Defendant                 XPO         Logistics,               Inc.     ("Defendant")                      was     located


            at 877           Niagara           Street,           Toñawãñda,                   New           York           14150.


                                                                                                       MATERIAL                           FACTS




       1.   In    2011,             I injured             my      neck          while         at work               pulling          a pallet           jack,          with          approximately                   one      ton     of


            weight             on it up         an incline               into     a union           dock.


       2.   Upon             Defendant's                   acquisition                of      Con-way,                  new         supervisors                   and      dock         workers              were          hired      to


            replace            the    former                                    employees                that       were         termimted
                                                          Con-way


       3.   Due         to this        turnover             Supervisors                    and     the       new         policies          and       procedures                  caused            delays       in    deliveries


            which            in tum         caused             complaints               from        Defendant's                     clients.


       4.   Defendants                 blamed              the    late     deliveries               and         client          complaints              on       me.


       5.   Defendants                 also     implemented                      new        practices               that        caused       delays              due    to the         scheduling              of deliveries.



            The         practices                      new         supervisors                    created            routes          for       me       that           defied          logic        and       was         counter-
                                               by


            productive                for      me to make                 deliveries              on        time,        causing           more         client          complaints.


       6.   Defendants                  also          implemented                       new        devices                 to     track        deliveries.                      The       devices             are     headheld


            computers                which           are     inherently               difficult             the     older         employees                to learn             and     utilize.


       7.   The      devices            were          to    allow         Defeñdañts                   to     get       an update              of     my         deliveries            but     only         after     I inputted



            the    delivery             into        the     device         upon            completion                 of my         delivery.              This          cos     me valuable                 time         while       on


            the   road          making              multiple         deliveries.


       8.   Due         to    the     delays          Defendant's                     newly         implemented                      practices             caused              for     me created              perfernirtiice


            issues           as they        blamed               me for         the     client         complaints                  of late          deliveries.



                                                                                                                            2




                                                                                                                        2 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                                                             INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 4 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




       9.    Furthermore,                       Defendant                   wanted           me to also                 notify         dispatch               of    delays           during         my      deliveries,                   which


             of     course            caused               more          delays.


       10.   Defendants                       considered                 any      stop      that     lasts            longer         than     fifteen           (15)      minutes              a delay.          However,                      what


             is not       considered                       by      Defendants               is that           I am       a driver           and      sales          representative.                   When              I am        at a stop


             and        the     client           has         an issue            or questions,                  I am there                 to help         them.            It is not            controlled               by        my     work


             ethic        or    speed                of     delivering              that      causes             delays          within            my      route.           It is typically                 due          to me            doing,


             what        I believe                   to be,        a satisfactory                 job.


       11.   I felt      targeted                due         to my          age      and      disability.                 A     job        I did     for       decades              successfully                 without             issue,            I


             am now              being                told         I had          great       deficiencies                     and     that        my         overall          performance                    was          well           below


             Defendant's                        expectations.                        Though               I     believed               the        deficiencies                     were        caused            by        brand               new


             warehouse                        workers               who            did      not          have           experience                   and           brand-new                  supervisors                   who                were



             implementing                            practices             that        were        counter-productive                              to      Defendant's                    overall           goals,             in    making


             timely           deliveries                   to clients.


       12.   During            this       time,            I was         noticing           safety            issues       by        the    new         dock         workers.              As       an employee                      of more


             than       twenty                (20)        years,         who       had      been          injured          on        the job,           when          I see someone                      doing                                  that
                                                                                                                                                                                                                         anything


             is unsafe           to themselves                            or the         people          around           them,            I speak         up.


       13.   In July           2017,            I witnessed                     an employee,                   Bill      Palmer,             using         a short          lift     on    product            too         large          for     the


                                                                                                                                           whoa"
             particular               lift.      I stepped                 in    and       exclaimed                  "Whoa,                             to        stop     him.          He      told      me he was                     doing


             what        he     was            told         to     do.          I asked       him         if     his      supervisor               told         him       to       use     the      short        lift      on       the        long

                                                                                                                                                                                         show."
             freight.           He        responded,                     "This       is XPO,             not      Con-way.                  You         don't         run      the                        Our           exchange                was



             loud,       deservingly                       so, as it is loud                in the        dock           area        and     the     actions,             I witnessed               needed              to be stopped



             immediately                       for        safety         reasons.




                                                                                                                                 3




                                                                                                                           3 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                                                                  INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 5 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




       14.    Shortly            thereafter,                I heard              on        the        loudspeaker                  for     Mr.          Palmer             to report            to      the        supervisor,                 Randy


              Simon's             office,              At     that        point             I knew               what           was       happening,                     that      Randy            was           getting         a statement


             from         Bill        of   the        exchange                   we        just         had.           Since        I realized                what          was         going         on,         I decided               to   take       a


             picture         of the         freight           and         lift        in     question.


       15.   I then        got        called          down          to     the        office             and       was          reprinianded                  for        taking         pictures             of     the     freight.            I told


             Mr.      Simon             I was          collecting                information                          to be pro-active                       to defend             myself.


       16.   By 2018              it was         clear        to me that                     I was          being           targeted             by      Defendants                    as I continuously                          get     verbally


             reprimanded                   by     my         supervisor                     to do the job                   quicker.                  This      caused            less       interaction               with         customers,


             causing             customer               complaints,                        and        caused            me to make                    catch-22              decisions            of      whether                 I should          stay


             on     schedule               and         not        follow              Defendant's                        practices,               mainly             the         handheld               device,             or     if     I should



             comply              with          their         practices                     and          cause            further           delay              to     my          route,         again              causing              customer


             complaints.                     Again,               timely                   deliveries                  were           never            an      issue             for     me          until          Defendant's                   new


             implemented                    practices.


       17. At       one     point,          I asked           my          supervisor                     to punch                me in and               out        of     lunch,         therefore                I would              be     able      to


             work         through           my         lunch          to ensure                       timely           deliveries.               If     I were           to punch             out       for        lunch         in my          truck,


             my truck             turns         off     and        not      be         able           to start          until      I punched                  back         in thirty           (30)          minutes             later.


       18. However,                   my supervisor                      one          day         punched                me in and               out     only        twenty-eight                     (28)         minutes              for    lunch.


             If   I had      not        noticed             the     mist         ele         in time,              I again         would               have        been          reprimanded.


                                                                                                                                                       communication"
       19.   In    May           of    2018,           I was             disciplined                     with           a "letter           of                                                  due          to    what          Defendant's


                                                                         interaction"
             described                as "disruptive                                                       in      the     dock           area.          This        again             was      an     exchange                  I had         with       a


             co-worker                regarding               the        loading                 of     freight.           All        communication                             in the       dock        area        is naturally                loud,


             due     to necessity.                     I was         being             targeted                 for     interactions.




                                                                                                                                      4




                                                                                                                                4 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                                                    INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 6 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




       20.   Furthermore,                this         particular               interaction                  that         I had      with       my     co-worker,                  Wayne             C.,    was      due       to him



             confronting              me about                  how          I was         leading            freight.              I was        following               the     instructions                provided           in the


             Defendant's               handheld                  system             and          Wayne             took          objection           to     this.         Then         I was         forced         to    sign         the


             letter     of     communication                           stating,           "if        you     have          a complaint              about           another           employee's                 performance


                                                                                                                                      manager."
             or actions,          you         will         address.it              with          a supervisor                 or


       21.   However,             as     I        stated        to         Defendant,                  it    was         Wayne             who       had        an       issue        with      my           actions        that       he


             addressed            with        me and              not        a supervisor                    or manager.                   Upon       information                    and     belief,           I was      the        only


             one      subjected          to        a Letter            of     Conununication.


       22.   In      December                of      2018,            during          a work                 event          which           I was          being           awarded             for        my      25     years          of



             employment,                 I was             called           down           to        a meeting              during          the     event           and        was     issued          another           Letter         of


             Instruction             regarding                  my     overall            performance.


       23.   The      Letter      of Instruction                       was      regarding                   delays          of two         deliveries               and    three       pick-ups              I was       assigned


             on December                 7, 2018.                 The         delays             caused            by     Defendant's                new        policies             and     practices            which           I had


             made       complaints                   prior       about


       24.   It is understood,                     when         new          management                      is put         in place           it is their           decision          to implement                    what          they


             believe         to be       a better               procedure,                 however,                 if    their       new        policies            and       procedures                 inhcrantly            cause


             members            of     a particular                    protected                 class        (age)         disadvantages,                    or     in    my        case,      impossible                tasks         to


             complete           it is discriminatory.


       25.   On       December                7,      2018,            I     was      presented                    with          an     over        burdensome                    route         due        to    the      weather



             conditions,             amount                of    deliveries                and         pick-ups              I was         assigned,               and     logistics           of      the      route.          As      an


             older      employee                  I was         not        capable              of   moving               quickly          through           the       snow          and     ice,     while        keeping             up


             on      contacting              dispatch                 every        time              I was         delayed,             which         on        this       day       was       constant             due         to    the



             weather,          and     while           keeping                up    on          each        customer's                concerns            and        reports         during          the      deliveries.




                                                                                                                              5




                                                                                                                          5 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                                                INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 7 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




       26.   I refused                to    sign        the    Letter          of     Communication                       and        instead             wrote         out       a complaint               of    stating            the


             discrimination                       I faced         as an older                employee,             and        the    harassment                    I was        facing       due      to it.


       27.   I never           received              an acknowledgment,                             nor     did     any        investigation                   take        place       due        to my      complaint.


       28.   Shortly            thereafter,              in January             2019,         Imade          a request              for    a reasenable                   accommodation                    and       escalated



             my      complaint                 to Human                 Resources.


       29.   I made            a complaint                    to Human               Resources              regarding               not     receiving               a bid       for     runs,      stating          due       to my



             seniority            and         past       physical              injuries           I believed             I would                be      allowed            to    work        another            consignee's


             freight           that        would         not      cause        the     wear         and     tear     on       my body.


       30.   I followed                up     with       an email              regarding             my      complaint,                which            was        sent      to Tim        Atzinger,             Director            of



             HR,         and     Marianna                 [last      name           unknown],               Reginal            HR.          I did       not        receive         a response


       31.   During             this        time,        along          with         my       cornplaint,                was        a request                for     accommodation                        per       the      ADA.


             Defendant                 did        not     engage          in        the     interactive            process                nor     request            any        medical           records           to     inquire


             what        reasonable                  accommodation                          would       be necessary.                      Defendañt                 simply           ignored        my request.


                                                                                          FIRST             CAUSE               OF        ACTION
               Age        Discrimiñation                          and     Hostile             Work           Environment                         Based             Upon         the     Same        in    Violation                of
               New        York             State         Human            Rights             Law          (Executive                Law,          Article            15),       § 296(1)           and      Title          VH       of
                                                                                            the     Civil     Rights             Act        of       1964.


       5.    Plaintiff           repeats            each       and      every         allegation             set forth           in the          preceding                paragraphs              as though               fully     set


             forth       herein.


       6.    NYSHRL                    § 296(1)            prohibits            discrimination                    based         upon            one's        age.


       7.    Plaintiff           was        subjected             to disparate                treatment            based            on his           age.     Defendant                subjected           Plaintiff              with



             disciplinary                  action        when        younger                employees              engaging               in the         same        conduct            were       not.      Plaintiff            was


             given        worse             job      duties        than         younger             peers         with         seniority              were.          Defendant's                  implemented                     new


             policies            to         intentional,                and          with         malice           target           older             employees.                      Plaintiff           suffered                poor


             performance                    reviews            as a result.




                                                                                                                          6




                                                                                                                   6 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                                              INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 8 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




       8.    Based         on the          foregoing            allegations,               Plaintiff         states       a cause           of   action            for      age     discrimination                     against


             Defendant.


                                                                                  SECOND                  CAUSE             OF       ACTION
             Retaliation               in      Violation               of New         York          State        Human             Rights             Law          (Executive                Law,          Article            15),
                                                         § 296(1)              and    Title         VII      of the        Civil      Rights             Act        of      1964.




       9.    Plaintiff        repeats           each        and        every      allegation              set forth        in the        preceding                 paragraphs               as though                fully      set


             forth       herein.


       10.   To      establish             a prima          facie         case       of     retaliation,            a plaintiff              must          show:             "1)         [he]       has       engaged            in


             protected             activity,         (2)       [his]      employer               was        aware        that       [he]      participated                   in     such          activity,           (3)     [he]


             suffered           an        adverse           employment                     action         based         upon         [his]           activity,           and        (4)         there         is     a causal


                                                                                                                                            action."
             connection              between             the      protected           activity            and    the      adverse                                  Matter          of Abram                v. N.Y.           State


             Div.     of Human                 Rights,         71 AD3d               1471,       1474        (4th       Dept        2010).


       11.   Plaintiff          engaged            in protected                 activity         when           he made            complaints                 of    dispm          aie     treatment                based       on



             discriminatory                  animus            from       Defendant's                  based        on Pl aintiff's              protected               class.


       12.   Based         on       the        foregoing               allegations,              Plaintiff           states         a cause              of        action          for      retaliation                against


             Defendant.



                                                                                      INJURY                 AND         DAMAGES


       13.   As      a result         of    the     acts       and       conduct            complained                  herein,          Plaintiff            suffered             tremendous                      emotional


                                                                                               to his                                 loss       of     enjoyment                  of                and       other         non-
             pain,       suffering,            inconvenience,                    injury                      reputation,                                                                  life,



             pecuniary             losses.         Plaintiff            has     experienced                 emotional              and     physical                distress,         as described                    above.




                                                                                           PRAYER                FOR          RELEIF


             WHEREFORE,                         Plaintiff          respectfully               requests           a judgment                against            the     Defendants:




                                                                                                                    7




                                                                                                                7 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                                               INDEX NO. 803988/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 9 of 10NYSCEF: 03/25/2021
                                                                      RECEIVED




                  a.      Awarding            Plaintiff           compensatory                     damages               for    mental,           emotional,                and        physical       injury,


                          distress,       pain     and        suffering       and         injury       to her            reputation          in    an amount                to be proven;


                  b.      Awarding            Plaintiff         economic           damages               of       lost     wages       and        medical          expenses;


                  c.      Awarding            Plaintiff         punitive       damages;


                  d.      Awarding            Plaintiff         attorney's          fees,          costs,         and      expenses          incurred             in the      prosecution              of   this



                          action;


                  e.      Awarding            Plaintiff         such       other      and          further          relief      that   this        Court         may        deem         equitable,         just


                          and    proper        to remedy            the    Defendant's                  unlawful               employment               practices.




          WHEREFORE,                       Plaintiff          demands         judgment                against             Defendant           in     an amount               to be        determined            at


          trial    plus       interest,       punitive            damages,           attorney's               fees,          costs,    and         disbursement                   of    action,       and    for


          other        such     relief     as this        Court      deems         just      and       proper.




          Dated:         Buffalo,         New          York
                         March           15, 2020




                                                                                                                         By:
                                                                                                                                 Lm       y Korn,           Esq.
                                                                                                                                 Richard           Perry,         Esq.
                                                                                                                                 Attorneys           for        Plaintiff
                                                                                                                                 Law        Office         of     Lindy       Korn,            PLLC
                                                                                                                                 535      Washington                  Street,          Ninth      Floor

                                                                                                                                 Buffalo,           New         York         14203
                                                                                                                                 716-856-5676                     x 5
                                                                                                                                 lkorn@lkorn-law.com
                                                                                                                                 rperry@1korn-law.com




                                                                                                              8




                                                                                                      8 of 9
FILED: ERIE COUNTY CLERK 03/25/2021 11:29 AM                                                                                                                             INDEX NO. 803988/2021
NYSCEF DOC. NO. 2Case 1:21-cv-00499-LJV Document 1-4 Filed 04/15/21 Page 10 of 10
                                                                      RECEIVED  NYSCEF: 03/25/2021




          SUPREME                COURT          OF THE           STATE             OF NEW                   YORK
          COUNTY            OF ERIE


          RANDEL            L.     KIBLER,


                                                                                                                                           Index      No.

                                                                                 Plaintiff


                       v.                                                                                                                               VERIFICATION


          XPO      LOGISTICS,                INC.,




                                                                                 Defendant.




                       Randel        L.    Kibler,     under          penalty        of      perjury,        deposes       and     says:


                       I have       read     the     attached          Complaint               captioned           in   this    matter       and      find      it   to be    true   to    my
          knowledge,             except      as to matters             alleged        upon        information            and     belief,      which          I believe       to be true.




                                                                                                                               RANDEL          L.     KIBLER




          Sworn     before         me on this             S      day      of                                            2021




          NoEary       Public




                     LINDY   SUE KORN
             Notary Public, State of New                  York
                Registration   #02KO4700780
             .     Qualified In Erie Cou
            -Corismission Expires June.30,
                                                                -.,




                                                                                                        9




                                                                                                9 of 9
